Citation Nr: 0420050	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  93-01 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right foot injury, evaluated as 20 percent from May 18, 1992, 
and 10 percent prior to May 18, 1992.  


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran had active military service from July 1951 to 
June 1953, and from August 1955 to August 1958.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The veteran was afforded a hearing before a hearing officer 
at the RO in March 1992.  The veteran subsequently testified 
before the undersigned member of the Board at a hearing held 
in Washington, DC, in September 1993.  Transcripts of both 
hearings have been associated with the claims folder.

This case was remanded by the Board in December 1994.  In May 
1997, the Board issued a decision affirming the assignment of 
a 10 percent evaluation prior to May 18, 1992, and a 20 
percent rating from May 18, 1992, for residuals of right foot 
injury.  The veteran appealed this decision, and in September 
1997 the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals before 
March 1, 1999, hereinafter Court) granted a joint motion to 
remand the case and vacated the Board's May 1997 decision.  
The case was thereafter remanded by the Board in May 1998 for 
further development; it was returned to the Board in July 
2000.  

In September 2000, the Board again denied an evaluation in 
excess of 10 percent evaluation for the period prior to May 
18, 1992, and an evaluation in excess of 20 percent for the 
period beginning from May 18, 1992.  The veteran appealed the 
September 2000 decision, and in April 2001 the Court granted 
VA's motion for remand and vacated the Board's September 2000 
decision.

Thereafter, in June 2002, the Board issued another decision 
denying an increase in the disability evaluations assigned 
for the veteran's service-connected right foot disability.  
The veteran appealed this decision to the Court.  In January 
2003, the Court granted a joint motion for remand and vacated 
the Board's decision.  Thereafter, in July 2003, the Board 
remanded the case to the RO for further development.  In May 
2004, the case was returned to the Board for further 
appellate consideration.  

The Board notes that during a VA examination conducted in 
April 2004, the veteran was noted to have pain in his right 
ankle and right knee as well as repeated stress to his left 
foot as a result of his service-connected right foot 
disability.  This matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been obtained.

2.  The veteran's right foot disability was no more than 
moderate prior to May 18, 1992, and no more than moderately 
severe from May 18, 1992, through April 27, 2004.

3.  The right foot disability has been severe since April 28, 
2004.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of right foot injury for the period prior to May 
18, 1992, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5171, 5279, 5280, 5284 (2003).

2.  The criteria for a rating in excess of 20 percent for 
residuals of right foot injury for the period from May 18, 
1992, through April 27, 2004, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5171, 5279, 5280, 
5284 (2003).

3.  The criteria for a rating of 30 percent, but no greater, 
for residuals of right foot injury for the period commencing 
April 28, 2004, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5171, 5279, 5280, 5284 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) and its implementing regulations are applicable 
to the veteran's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The Act and the 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
required to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  In addition, VA is required to notify the claimant 
that he should submit any pertinent evidence in his 
possession.

Through the statement of the case and various letters from 
the RO to the veteran, particularly by letter dated in 
January 2004, the veteran has been informed of the evidence 
and information necessary to substantiate his claim, the 
information required from him to enable the RO to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and the evidence that he 
should submit.  This notice came prior to the RO's de novo 
review of the evidence in May 2004.  Although the RO has not 
specifically requested him to submit any pertinent evidence 
in his possession, it has informed him of the evidence that 
would be pertinent and requested him to submit such evidence 
or provide VA with the information and authorization 
necessary for the RO to obtain such evidence.  Therefore, the 
Board is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  

The record also reflects that the veteran's service medical 
records have been obtained, as have all pertinent post-
service medical records identified by the veteran as 
pertinent to his claim.  In addition, the veteran has been 
provided a current VA physical examination.  The veteran's 
attorney submitted a statement in May 2004 reporting that the 
veteran had no further evidence to submit and requesting that 
the appeal be returned to the Board.  The Board is also 
unaware of any outstanding evidence that could be obtained to 
substantiate the veteran's claim.  Therefore, the Board is 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Accordingly, the Board will address the merits of the 
veteran's claim.  

Factual Background

Service medical records disclose that the veteran sustained a 
compound fracture of his right great toe in March 1956 when 
an oil drum fell on the digit.  In April 1957, the veteran 
continued to complain of foot pain.  Due to malunion of the 
right distal interphalangeal joint, the veteran underwent 
arthroplasty of the distal phalanx and arthrodesis of the 
distal interphalangeal joint in April 1957.  The July 1958 
service separation examination report records the presence of 
a deformity of the right great toe.

On VA examination in December 1958, physical examination 
showed the presence of some stiffness in the interphalangeal 
joint of the right great toe.  No gross distortion, deformity 
or secondary changes of the foot were evident, other than the 
presence of a scar.  The veteran was diagnosed with right 
foot injury with minimal residual.

In December 1958, the RO granted service connection for the 
veteran's right foot disability and determined that a 
noncompensable evaluation was warranted.

In a September 1960 statement, Earle S. Lewis, M.D., 
indicated that he had treated the veteran frequently for 
right foot disability.  He essentially stated that the 
veteran exhibited severe pain associated with that 
disability.

On file is a medical certificate dated in July 1979 by Roy R. 
Raub, M.D.  The certificate indicates that X-ray studies 
demonstrated a bunion of the big toe, as well as arthrodesis 
of the distal joint of the big toe and slight arthritis in 
the metatarsophalangeal (MP) joint involving the sesamoids.

Following the veteran's request for an increased evaluation, 
he was provided a VA examination in December 1979.  The 
December 1979 VA examination report shows that the veteran's 
right forefoot was slightly larger than the left with a 
slight bunion type configuration, but without a true bunion.  
No varicosities were noted.  The veteran was able to extend 
his toes normally, but flexion, especially of the great toe, 
was limited.  Motions of his foot and ankle were otherwise 
normal.  There was no pes planus.  He was unable to stand on 
the toes of his right foot, but was able to stand on his 
right heel.  Flexion and squatting seemed to aggravate the 
pain in his foot.  A scar on the dorsum of the great toe was 
normal.  There was some pain and tenderness to palpation.  
There was no evidence of any ulceration or drainage, and no 
redness was noted.  X-ray studies of the right foot were 
normal.

In December 1979, the RO denied the veteran's claim for a 
compensable rating for right foot disability.

An October 1991 VA outpatient record documents the veteran's 
contention that he was unable to walk normally due to his 
right foot disability.  The VA examiner observed tenderness 
of the right arch and first MP joint.  The examiner referred 
the veteran to the podiatry clinic noting that the veteran 
had experienced pain in his foot for many years.

In November 1991, the VA podiatry clinic examiner noted that 
the veteran gave a 40-year history of pain of the right 
hallux on ambulation.  The veteran had slight movement of the 
interphalangeal joint of the right hallux with pain and 
dystrophic nails.  The examiner diagnosed a possible partial 
interphalangeal joint fusion and advised the veteran to take 
Motrin for the pain.  Later in November 1991, the VA examiner 
indicated that the veteran complained of pain and that there 
were mild arthritic changes throughout the foot and the MP 
joint.

In its December 1991 rating decision, the RO assigned a 10 
percent rating, effective from October 15, 1991, under 
Diagnostic Codes 5010 and 5284. The veteran disagreed with 
the assigned rating.

A February 1992 treatment note documents that the veteran 
complained of a painful right hallux interphalangeal joint.  
He reported that he had purchased the shoes that were advised 
for him and that he continued to take Motrin.  An April 1992 
VA outpatient treatment record shows that the veteran 
complained of pain and discomfort of the right great toe with 
prolonged standing or walking.  The examiner described the 
veteran's painful hallux as a chronic problem with a history 
of joint fusion.  He also noted that there was no evidence of 
active infection.  The veteran was referred to the podiatry 
clinic.

The veteran was afforded a hearing before a hearing officer 
at the RO in March 1992, at which time he testified that he 
was restricted in the weight he could place on his right 
great toe, and that he tended to walk on his heels because of 
fusions of his foot.  The veteran testified that his toe 
swelled and bothered him constantly, and he averred that he 
was unable to wear dress shoes and in fact required wide 
shoes due to his right foot disability.

An April 1992 VA examination report shows that the veteran 
exhibited a very minimal limp of the right lower extremity.  
Examination of the veteran's right shoe showed increased wear 
on the lateral aspect of the heel as compared to the left.  
The right great toe was significantly shorter than the left 
great toe.  A photograph of the veteran's feet showing the 
deformity of the right great toe was included.  He exhibited 
minimal range of motion with flexion and extension of the 
right great toe.  There also appeared to be lack of the 
proximal interphalangeal (PIP) joint, which had been fused.  
The veteran was able to stand on his heels with difficulty, 
but was unable to stand on his great right toe secondary to 
pain.  His arches were intact and his plantar fascia was 
minimally tender under the right great toe.  The dorsal and 
lateral aspects of the foot were unremarkable.  The VA 
examiner diagnosed trauma to the right great toe with fusion 
of the right great toe with decreased length and decreased 
range of motion.  X-ray studies of the right foot showed 
fusion of the phalanges of the right big toe, as well as some 
cystic changes in the medial portion of the head of the first 
metatarsal bone and a hallux valgus deformity.

On May 18, 1992, a VA podiatry clinic examiner diagnosed a 
possible neuroma on the veteran's right foot.  The veteran 
complained of right foot pain, aching and sharp when walking.  
The examiner noted pain at the interphalangeal joint of the 
right hallux and pain at the first interspace.  The veteran 
was noted to prefer bare feet to wearing shoes.  In June 
1992, a VA podiatry clinic examiner noted acute right foot 
pain and mild pain upon range of motion.  The examiner 
concluded that surgery was a possibility.  A July 1992 
treatment note indicates that treatment options were 
discussed, and that the veteran would make a decision with 
respect to his options.

At his September 1993 hearing before the undersigned, the 
veteran essentially testified that his Morton's neuroma 
caused pain, but that he stopped seeking treatment for his 
right foot disability after his treating physicians 
recommended surgery to repair the neuroma.  The veteran 
stated that he limped and was issued a cane, and that his 
foot pain radiated to his right ankle.  He stated that he was 
unable to move his right great toe and that he walked 
awkwardly and experienced some limitation of right foot 
motion.

An April 1996 VA fee-basis examination report reveals that 
the veteran complained of an electric shock feeling in the 
foot radiating up the forefoot at times, usually with weight 
bearing.  The veteran also complained of decreased motion of 
the right great toe.  Upon examination, the examiner noted 
that the veteran could walk around the examining room without 
difficulty.  He had difficulty getting up on his toes on the 
right side.  There was no wasting of the calves.  He had full 
range of motion of the right ankle.  The right great toe had 
a solidly fused PIP joint in full extension.  The MP joint 
dorsiflexed to 55 degrees and plantar flexed to 10 degrees.  
Neurovascular status remained intact in the first digit.  He 
was tender to palpation between the metatarsal heads and in 
the web space between the third and fourth toes.  He had no 
numbness in the toes.  X-ray studies revealed that the right 
forefoot had a solidly fused PIP joint of the right great toe 
in good position and alignment.  Early degenerative changes 
were noted at the MP joint of the right great toe and some 
minor degenerative changes were noted in the hind foot.  The 
examiner's impression was that the veteran had a right great 
toe injury with solid fusion of the PIP joint and loss of 
motion of the MP joint.  He stated that the veteran had 
reached his maximum degree of improvement and did not need 
treatment.  There was also a Morton's neuroma between the 
third and fourth toes on the same foot that, in the 
examiner's opinion, could reasonably be related to the 
service-connected injury due to the veteran's altered weight 
bearing.  The veteran declined surgical treatment for the 
neuroma.

In its August 1996 rating decision, the RO assigned a 20 
percent rating, effective May 18, 1992, under Diagnostic 
Codes 5010 and 5284.  The veteran disagreed with the rating.

The veteran was afforded a VA examination in September 1998, 
at which time the examiner noted that the veteran had 
developed a Morton's neuroma between the third and fourth 
toes of his right foot.  The veteran complained of pain with 
weight bearing, as well as with weather changes.  The veteran 
also reported experiencing an electrical sensation from his 
neuroma up through his ankle with any weight bearing, and 
reported pain focal to the great MP joint.  The veteran 
denied any flare-ups of disability, or any numbness 
associated with the right foot, but indicated that his foot 
pain required him to rest after 10 minutes of use.  Physical 
examination disclosed that, other than with respect to the 
right great toe, the veteran's range of right foot motion was 
intact.  His right great toe was short and fused, and he 
walked slowly with a limp, although he did not use any 
assistive devices.  Range of motion testing of the right 
great toe disclosed dorsiflexion to 20 degrees using the MP 
joint and plantar flexion to 0 degrees.  There was a well-
healed incision on the medial aspect of the toe.  The 
veteran's neuroma was exquisitely tender.  The veteran also 
described shooting pains to his right ankle, but exhibited 
good range of ankle motion without distal edema.  A color 
photograph of the veteran's feet was attached to the 
examination report.  X-ray studies of the right foot showed 
fusion of the interphalangeal joint of the great toe.  The 
veteran was diagnosed with crush injury of the 
interphalangeal joint of the right great toe with fusion, 
limitation of motion and focal pain with weight bearing.  The 
veteran was also diagnosed with Morton's neuroma between toes 
three and four of the right foot with pain syndrome.

At an April 1999 VA examination, the veteran presented with a 
slight limp on the right.  His gait was somewhat slowed, but 
he was also noted to have changes commensurate with a right 
cerebrovascular accident (CVA) and left hemiparesis.  
Coordination of the right great toe remained intact, as did 
his foot coordination.  The veteran exhibited decreased 
flexion at the first MP joint, and complained of pain with 
motion of that joint.  Range of right great toe motion 
testing disclosed plantar flexion to 10 degrees at the MP 
joint and dorsiflexion to 5 degrees.  The examiner noted that 
the veteran may well exhibit increased or excessive 
fatigability due to an altered gait, but concluded that it 
was difficult to determine whether such fatigability was 
present in light of the veteran's present neurological 
status.  The examiner noted that there was no relation 
between the veteran's right foot injury and the Morton's 
neuroma at the right ankle.  No gross bony abnormality or 
skin changes were noted, although there was an erythematous 
complaint over the MP area.  The veteran was diagnosed with 
post-traumatic synovitis of the first MP joint of the right 
foot.

VA outpatient treatment records dated from May 1999 to April 
2004 show treatment for various conditions including diabetes 
mellitus and an anxiety disorder.   At various times, the 
veteran complained of right foot pain and numbness and 
coldness of his feet.  A November 2001 treatment record 
indicates a normal visual examination of the right foot.  The 
veteran was also noted to have normal right foot sensation 
and pulses.  

The veteran was afforded a VA compensation and pension 
examination on April 28, 2004.  The examining physician noted 
that he had reviewed the veteran's claims folder.  He noted 
that the veteran ambulated with a very slow and unsteady 
gait.  His nonservice-connected left foot was abducted while 
his service-connected right foot was straight.  The veteran 
reported that his right foot had been hurting for the last 2 
to 3 weeks.  He stated that his feet, especially his right 
foot, hurt when the weather was poor.  The examiner noted 
that the veteran could rise on his toes with both feet, but 
he had much difficulty in getting up on his toes, especially 
with the right foot.  When he stood only on his right foot, 
he could not rise on his toes.  However, he could rock back 
on his heel, but he had to grab a chair for stability.  The 
examiner noted moderate weakness of the right foot when 
measuring abduction against resistance, but the examiner 
noted severe weakness on dorsiflexion of the forefoot against 
pressure.  With plantar flexion and adduction of the right 
foot against pressure, the veteran had moderate weakness.  
Range of motion of the left foot showed minimal weakness in 
all ranges.  

The veteran had palpable pulses on the posterior tibial 
artery on the right; however, his dorsalis pedis on the right 
foot was not palpable.  The left foot had palpable pulses on 
both posterior tibial and dorsalis pedis.  The veteran was 
noted to have negative sensation at eight areas of the toes, 
the heads of the metatarsal, and the styloid process of the 
fifth toe.  The veteran had 8 degrees of ankle dorsiflexion 
and 10 degrees of ankle plantar flexion.  The examiner could 
not forcibly dorsiflex the ankle beyond 8 degrees or forcibly 
plantar flex beyond 10 degrees.  The veteran had 15 degrees 
of plantar flexion of the first metatarsal phalangeal joint 
with only 5 degrees of plantar flexion with guarding by the 
veteran when he reached 5 degrees.  

X-ray findings showed a fusion of the distal toe.  The 
veteran was noted to have a moderate to moderately severe 
hallux abductovalgus deformity.  While the MPJ was not 
subluxed, it was deviated.  The hallux abductus angle on the 
right was approximately 27 degrees.  Some cystic changes in 
the subchondral bone on the first metatarsal with some bony 
proliferation on the medial side were noted.  

Examination of the veteran's Morton's neuroma revealed a 
palpable nodule between the 3rd and 4th toes of the right 
foot.  When the nodule was squeezed, the veteran reported 
that he felt pins and needles.  A click could be palpated 
when the foot was pressed both medially and laterally and the 
dissection of the 3rd and 4th metatarsal heads was moved up 
and down.  While the veteran reported burning pain when his 
foot clicks, the examiner noted that no pain was elicited 
during the examination.  

The examiner described the veteran's right hallux valgus 
deformity as moderately severe.  His ankle limitation of 
function was also noted to be moderately severe.  The 
veteran's inability to dorsiflex and roll off his first MPJ 
joint had caused him to get the necessary motion further back 
in the bony chain meaning his ankle and knee.  The veteran 
was noted to be developing right knee pain because of the 
inability of his foot to dorsiflex.  The examiner felt that 
the veteran's Morton's neuroma was a direct cause of his 
inability to ambulate properly.  It was opined that the 
Morton's neuroma resulted in moderate impairment and that the 
veteran's overall right foot disability was moderately 
severe.  

Legal Criteria

According to the Rating Schedule, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis is rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved; 
when limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Residuals of a foot injury warrant a 10 percent evaluation if 
they are moderate, a 20 percent evaluation if they are 
moderately severe or a 30 percent evaluation if they are 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

A 10 percent evaluation is warranted for severe unilateral 
hallux valgus if equivalent to amputation of the great toe, 
or if operated with resection of the metatarsal head.  38 
C.F.R. § 4.71a, Diagnostic Code 5280.

A 10 percent evaluation is warranted for amputation of the 
great toe without metatarsal involvement, and a 30 percent 
evaluation is warranted if the amputation involves the 
removal of the metatarsal head.  38 C.F.R. § 4.71a, 
Diagnostic Code 5171.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Evaluation of the same disability under various diagnoses is 
to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  The evaluation of the 
same manifestation under different diagnoses is to be 
avoided.  38 C.F.R. § 4.14.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Increased Rating Prior to May 18, 1992

Based on the medical evidence on file for the period prior to 
May 18, 1992, the Board concludes that the disability picture 
for the residuals of right foot injury most nearly 
approximates the criteria for a 10 percent evaluation.  In 
this regard the Board notes that while the veteran had 
arthritic changes throughout his foot and exhibited a limp 
during this period, the record nevertheless discloses that 
his right foot disability was essentially limited, both in 
complaint and clinically, to his great toe.  The veteran 
complained of right great toe pain, and physical examination 
demonstrated the presence of partial fusion of the toe, with 
pain and limitation of great toe motion, as well as a hallux 
valgus deformity and a shortening of the digit prior to May 
18, 1992.  However, a more severe right foot disability was 
not demonstrated.  While the veteran's right great toe has 
resulted in a limp, his limp was notably described as very 
minimal on examination.  Moreover, the veteran neither 
complained of nor demonstrated any right foot or right great 
toe weakness or excess fatigability.  While the veteran, on 
examination, was unable to stand on his toes, he was able to 
rise on his heels.

The Board notes that Diagnostic Codes 5276 through 5279, and 
5281 through 5283 are not for application, as the evidence 
for the period prior to May 18, 1992, does not show flatfoot, 
weak foot, claw foot, anterior metatarsalgia (Morton's 
disease), hallux rigidus, hammer toe, or malunion/nonunion of 
the tarsal or metatarsal bones.

In the Board's opinion, the above manifestations are 
consistent with the assigned evaluation of 10 percent based 
upon moderate foot disability prior to May 18, 1992.  As the 
veteran's right foot disability was essentially limited to 
his great toe, without evidence of more than moderate pain, 
incoordination or fatigability associated with the 
disability, there is no basis in the record for finding that 
the service-connected right foot disability was more than 
moderately disabling prior to May 18, 1992.  Moreover, 
although the veteran had a hallux valgus deformity and some 
shortening of his great toe, there was no indication that the 
hallux valgus deformity was severe in nature, and the 
evidence clearly shows that the veteran has not undergone 
amputation of the right great toe or resection of the 
metatarsal head.  Accordingly, there is no basis for the 
assignment of a rating greater than 10 percent for the 
veteran's right foot disability prior to May 18, 1992.

Increased Rating from May 18, 1992, to April 28, 2004

The evidence relating to the period from May 18, 1992, to 
April 28, 2004, documents that a neuroma was suspected on VA 
examination on May 18, 1992, and that the presence of a 
Morton's neuroma between the third and fourth toes of the 
right foot was confirmed on VA examination in April 1996.  
Accordingly, the evidence on file from May 18, 1992, to April 
28, 2004, supports the assignment of a 20 percent evaluation 
under Diagnostic Code 5284

However, the Board concludes that the evidence does not 
demonstrate that the veteran's right foot disability was more 
than moderately severe in nature during the period from May 
18, 1992, to April 28, 2004, as required for a 30 percent 
evaluation.  In this regard, the Board notes that while the 
veteran exhibited degenerative changes throughout his foot as 
well as alteration of his gait, his right foot complaints and 
clinical findings were essentially limited to pain and 
limitation of motion affecting his right great toe, as well 
as pain caused by the neuroma located between his third and 
fourth toes.  The Board notes, however, that while the 
veteran evidenced a limp, his limp was described as slight in 
nature, the veteran was able to ambulate without assistance, 
and the record is negative for any complaints or finding of 
weakness associated with the right foot prior to April 2004.  
While the veteran reported experiencing fatigability with 
walking at his April 1999 examination, the examiner notably 
was unable to address the extent of this fatigability in 
light of the veteran's history of a CVA.  In any event, 
despite the veteran's complaints of radiating foot pain, 
fatigability and incoordination, the record reflects that the 
veteran's range of right foot and ankle motion, and his right 
toe and foot coordination, remained intact during the prior 
from May 18, 1992, to April 28, 2004.

In the Board's opinion, the above manifestations are 
consistent with the assigned evaluation of 20 percent from 
May 18, 1992, to April 28, 2004, based upon moderately severe 
foot disability.  As the veteran's right foot disability is 
essentially limited to his great toe and to the neuroma 
affecting his third and fourth toes, without evidence of more 
than moderate pain, incoordination or fatigability associated 
with the disability, there is no basis in the record for the 
period from May 18, 1992, to April 28, 2004, for finding that 
the service-connected right foot disability was more than 
moderately severe in nature.

The Board notes that, other than Diagnostic Code 5284, the 
only potentially applicable diagnostic code is Diagnostic 
Code 5279 for anterior metatarsalgia (Morton's disease).  
That code provides a maximum 10 percent rating.  The Board 
notes, however, that a separate rating under DC 5279 is 
impermissible under 38 C.F.R. § 4.14 because the impairment 
associated with the veteran's Morton's neuroma, which is 
limited to pain, incoordination and fatigability affecting 
the right foot, is encompassed in the 20 percent rating under 
Diagnostic Code 5284, pertaining to foot injuries.


Increased Rating from April 28, 2004

The report of the recent VA examination shows that the 
veteran has significant deformity in his right great toe.  In 
addition to the deformity, he has significant limitation of 
motion and weakness of his right foot when compared to his 
left foot.  Likewise, his Morton's neuroma causes burning 
pain and he is unable to ambulate properly because of his 
right foot disability. 

The Board is cognizant of the opinion expressed by the VA 
examiner regarding the severity of the veteran's 
disabilities.  In particular, the examiner described the 
veteran's weakness as "moderate," his hallux deformity as 
"moderate to moderately severe," his Morton's neuroma as 
"moderately" severe, and his overall right foot disability 
as moderately severe.  The terms "mild," "moderate," and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.  It should also be noted that 
use of terminology such as "mild" or "moderate" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2003).  

In light of the veteran's severe weakness in dorsiflexion, 
his complaints of pain, and significant deformity, the Board 
is of the opinion that the overall disability picture 
resulting from his service-connected right foot disability 
more closely approximates severe disability under Diagnostic 
Code 5284.  Accordingly, a 30 percent disability rating is 
warranted for this disability from April 28, 2004.  The 
veteran clearly has significant remaining function in the 
right foot so the disability does not more nearly approximate 
the loss of use of a foot required for a 40 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5284 or 
Diagnostic Code 5283.  In addition, there is no other 
potentially applicable diagnostic code authorizing an 
evaluation in excess of 30 percent for unilateral foot 
disability.



Extra-schedular Consideration

The Board has considered whether the case should be referred 
for to the Director of the Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2003).  The Board notes that the record reflects 
that the residuals of right foot injury have not necessitated 
frequent periods of hospitalization and that the 
manifestations of the disability are those contemplated by 
the schedular criteria.  Therefore, the Board must conclude 
that the average industrial impairment from the disability 
would not be in excess of that contemplated by the assigned 
evaluations.  Accordingly, the Board finds that the criteria 
for submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of right foot injury for the period prior to May 
18, 1992, is denied.

Entitlement to an evaluation in excess of 20 percent for 
residuals of right foot injury for the period from May 18, 
1992, through April 27, 2004, is denied.

Entitlement to an evaluation of 30 percent, but no greater, 
for residuals of right foot injury for the period from April 
28, 2004, is granted, subject to the criteria governing the 
payment of VA benefits.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



